DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claims 10 and 19) recite: “micro engine”.  Specification describes micro engine as following:
A micro engine 216 is a resource, such as hardware or software or firmware that executes on a processor, and provides services to one or more guest VMs 204.
One example micro engine 216 is a security processor such as the “AMD Platform Security Processor.”
Another example micro engine 216 is a multimedia scheduler.
Another example micro engine 216 is a run list controller.
Another example micro engine 216 is a power management engine.
The examples of what a micro engine can be is very distinct and introduces ambiguity on how the term should be interpreted.  Therefore, the examiner is unclear how the term micro engine should be interpreted in view of the specification.

Claims 2-9, 11-18 and 20 depending of claims 1, 10 and 19 are rejected based on rejection of its respective independent claims.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Regarding claims 10-18, the claim is directed to a "device", but fails to disclose physical "things". The elements of the claims may be construed as software (see PGPub paragraph 29: "A micro engine 216 is a resource, such as hardware or software or firmware that executes on a processor".  Since the word "device" is recited only in the preamble, and the body of the claim only recites software elements, the claim could reasonably be interpreted as directed to a combination of software elements. While the preamble recites a device, the claim as a whole cannot reasonably be interpreted as a machine, since under 101, a machine is defined as a physical device or a combination of devices having functionalities to effect an action or a result, and the software is not physical devices or objects. Thus, the claim only recites software per se (descriptive material covered in MPEP 2106.01), which constitute as non- statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over High Performance and Scalable I/O Virtualization via Self-Virtualized Devices (ACM 6/25/2007) (Himanshu Raj and Karsten Schwan) (hereafter Himanshu) in view of Cheng et al. (Pub 20140380028) (hereafter Cheng).

As per claim 1, Himanshu teaches:
A method for managing access to a micro engine, the method comprising: 
determining that a virtual function (“VF”) is to be given access to direct communication with a micro engine; ([Page 182], The device-side driver appropriates the resources for VIFs, which includes assigning micro-engines for network I/O and messaging fabric space for send/receive queues. The device-side driver then communicates these changes to the host-side driver, via the bridge’s mailbox registers, and to the micro-code running on the micro-engines, via SRAM.  [Page 183], In comparison, the SV-NIC does not require the involvement of any domain other than the guest that is performing I/O. In addition, it removes most hypervisor interactions from the data fast path, by permitting each guest domain to directly interact with the virtualized device. This is done by exploiting device-level resources to map substantial virtualization functionality (i.e., the hypervisor functions and the device driver stack required to virtualize the device) to the processing resources located close to the physical network device.)
However, Himanshu does not explicitly disclose determining that a VF is to be given access to direct communication with a micro engine;
in response to the determining, configuring the micro engine to accept direct communication from the VF; 
monitoring for unpermitted communication; and 
after a time period has expired, configuring the micro engine to no longer accept direct communication from the VF.
Chen teaches determining that a VF is to be given access to direct communication with a micro engine;
in response to the determining, configuring the micro engine to accept direct communication from the VF; 
monitoring for unpermitted communication; and 
after a time period has expired, configuring the micro engine to no longer accept direct communication from the VF. ([Paragraph 4], A virtualized environment rw s one or more VMs in the same system simultaneously or in a time-sliced fashion. Hardware-based virtualization allows for guest VMs to behave as if they are in a native environment, since guest OSs and VM drivers may have minimal awareness of their VM status. [Paragraph 43], At operation 304, GPU runtime control unit 362 waits for a predetermined time interval (for example, 1 ms) for execution of the issued idle command. [Paragraph 47], At operation 312, GPU runtime control unit 362 determines whether VF_FLR has completed execution and returned the VF to an idle status. GPU runtime control unit 362 can determine the status of the VF by checking a register (for example, command status register 332) of GPU-IOV capability structure 330. If it is determined that the VF has returned to an idle status, the VF was successfully reset. Method 300 subsequently proceeds to operation 316 where GPU runtime control unit 362 restores the configuration data of the VF previously saved (for example, VF PCI configuration space 341) and notifies GPU 360 about the reset of the VF. This can be performed by writing a corresponding bit in a register (for example, reset notification register 333) of GPU-IOV capability structure 330. According to an embodiment, in response to writing a corresponding bit in, a register, a special interrupt/notification signal is generated and propagated. The interrupt/notification signal can be propagated to a driver of the VF, for example. The interrupt/notification signal provides an indication that a reset operation has been performed.  [Paragraph 38], At operation 240, IP block 210 drains its internal pipeline to allow commands in its internal pipeline to finish processing and the resulting output to be flushed to memory, according to an embodiment. However, IP block 210 may not be allowed to accept any new commands until reaching its idle state. In an embodiment, new commands are not accepted so that a processor does not carry any existing commands to a new VF or PF and can accept a new global context when switching into the next VF or PR)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Himanshu wherein a VF is given access to direct communication with a micro engine via direct interaction without hypervisor involvement, into teachings of Chen wherein direct communication access is determined and accessed based on allotted time period (i.e. time slice), unpermitted communication is monitored and after a time period has expired direct communication from the VF is no longer accepted, because this would enhance the teachings of Himanshu wherein by time slicing direct access to the micro engine, it allows plurality of VFs to share physical function (PF) in a time sliced manner thus allowing multiple instance of variety of operating systems to share the virtualized hardware resource.  Furthermore, it only allows commands associated with the current VF thus not allowing unpermitted commands to be transmitted to the current VF.

As per claim 2, rejection of claim 1 is incorporated:
Chen teaches wherein the determining occurs in response to the VF being initialized or deinitialized. ([Paragraph 64], At operation 514, the hypervisor notifies the VFs and the PFs about the reset (or re-initialization) of the processor (for example, a GPU). This can be performed by writing to a register (for example, by writing ones to a reset notification register of the processor) of a GPU-IOV capability structure 330. [Paragraph 66], At operation 518, the hypervisor waits for a graphics driver in the host VM to finish re-initialization to avoid any delays associated with the processor returning to a running state or any possible screen flashes.  [Paragraph 9], In an embodiment, when switching between a first function and a second function, a malfunction of the, first function may be detected. The first function may be reset without resetting the second function or any additional functions in the hardware-based virtualization system. The functions may be physical or virtual. The switching, detecting, and resetting operations are performed by a hypervisor of the hardware-based virtualization system. Embodiments further include a communication mechanism for the hypervisor to notify a driver of the function that was reset to enable the driver to restore the function without delay.  [Paragraph 22], A per engine reset (also called a soft reset or a light reset) is a mechanism used by a driver to trigger a reset of a processor, for example, a graphics processing unit (GPU) or a central processing unit (CPU). The per engine reset mechanism is generally triggered through one or more memory mapped Input/Output (MMIO) read/write registers. When a physical function of a graphics driver issues a per engine reset, for example, by writing to a reset register, the driver instance may be interrupted if a global switch (or a world switch) occurs during the per engine reset. This may result in the processor ending up in an uncertain state. Additionally, the per engine reset may also affect read/write operations of the system. For example, a write operation may, be dropped or a read operation may return a value of zero. [Paragraph 34-50])

As per claim 3, rejection of claim 1 is incorporated:
Chen teaches wherein configuring the micro engine to accept direct communication from the VF includes enabling an interrupt on the micro engine. ([Paragraph 47], This can be performed by writing a corresponding bit in a register (for example, reset notification register 333) of GPU-IOV capability structure 330. According to an embodiment, in response to writing a corresponding bit in, a register, a special interrupt/notification signal is generated and propagated. The interrupt/notification signal can be propagated to a driver of the VF, for example. The interrupt/notification signal provides an indication that a reset operation has been performed.  [Paragraph 89], Engines 616 and 618 are examples of IP blocks 210, as described above. Engines 616 can be IP blocks 210 that process one function at a time, for example, graphics, system direct memory access (sDMA), etc. Engines 618 can be IP blocks 210 that process multiple functions at a time, for example, display, interrupt handler, etc.  [Paragraph 38], At operation 240, IP block 210 drains its internal pipeline to allow commands in its internal pipeline to finish processing and the resulting output to be flushed to memory, according to an embodiment. However, IP block 210 may not be allowed to accept any new commands until reaching its idle state. In an embodiment, new commands are not accepted so that a processor does not carry any existing commands to a new VF or PF and can accept a new global context when switching into the next VF or PR)
Himanshu also teaches ([Page 181-182], As explained in more detail in the next section, only some of the signals associated with VIFs are needed: those sent from the SV-NIC to the guest domain. These two signals work as transmit and receive interrupts, respectively, similar to what is needed for physical network devices. Both signals are configurable and can be disabled/enabled at any time by the guest domain virtual interface driver, as required. For example, the send code of the guest domain driver does not enable the transmit interrupt signal till it finds that the send queue is full (which will happen if the SV-NIC is slower than the host processor). Similarly, the receive code of the guest domain driver uses the NAPI [31] interface and disables receive interrupt signal when processing a set of packets. This reduces the interrupt load on the host processor when the rate of incoming packets is high. The queues have configurable sizes that determine transmit and receive buffer lengths for the store and forward style communication between the SV-NIC and guest domain.)

As per claim 4, rejection of claim 3 is incorporated:
Chen teaches wherein enabling the interrupt includes enabling the interrupt for the VF but not for other VFs. ([Paragraph 64], At operation 514, the hypervisor notifies the VFs and the PFs about the reset (or re-initialization) of the processor (for example, a GPU). This can be performed by writing to a register (for example, by writing ones to a reset notification register of the processor) of a GPU-IOV capability structure 330. [Paragraph 66], At operation 518, the hypervisor waits for a graphics driver in the host VM to finish re-initialization to avoid any delays associated with the processor returning to a running state or any possible screen flashes.  [Paragraph 9], In an embodiment, when switching between a first function and a second function, a malfunction of the, first function may be detected. The first function may be reset without resetting the second function or any additional functions in the hardware-based virtualization system. The functions may be physical or virtual. The switching, detecting, and resetting operations are performed by a hypervisor of the hardware-based virtualization system. Embodiments further include a communication mechanism for the hypervisor to notify a driver of the function that was reset to enable the driver to restore the function without delay.  [Paragraph 22], A per engine reset (also called a soft reset or a light reset) is a mechanism used by a driver to trigger a reset of a processor, for example, a graphics processing unit (GPU) or a central processing unit (CPU). The per engine reset mechanism is generally triggered through one or more memory mapped Input/Output (MMIO) read/write registers. When a physical function of a graphics driver issues a per engine reset, for example, by writing to a reset register, the driver instance may be interrupted if a global switch (or a world switch) occurs during the per engine reset. This may result in the processor ending up in an uncertain state. Additionally, the per engine reset may also affect read/write operations of the system. For example, a write operation may, be dropped or a read operation may return a value of zero. [Paragraph 34-50])
Himanshu also teaches ([Page 181-182], The bridge also contains two interrupt identifier registers called doorbell, each 16-bit wide. The NP can send an interrupt to the host by setting any bit in the host-side doorbell register. Similarly, a host core can send an interrupt to the XScale core of the NP by setting any bit in the NP-side doorbell register…  As explained in more detail in the next section, only some of the signals associated with VIFs are needed: those sent from the SV-NIC to the guest domain. These two signals work as transmit and receive interrupts, respectively, similar to what is needed for physical network devices. Both signals are configurable and can be disabled/enabled at any time by the guest domain virtual interface driver, as required.)

As per claim 5, rejection of claim 3 is incorporated:
Chen teaches wherein enabling the interrupt includes enabling the interrupt for the VF and other VFs. ([Paragraph 64], At operation 514, the hypervisor notifies the VFs and the PFs about the reset (or re-initialization) of the processor (for example, a GPU). This can be performed by writing to a register (for example, by writing ones to a reset notification register of the processor) of a GPU-IOV capability structure 330. [Paragraph 66], At operation 518, the hypervisor waits for a graphics driver in the host VM to finish re-initialization to avoid any delays associated with the processor returning to a running state or any possible screen flashes.  [Paragraph 9], In an embodiment, when switching between a first function and a second function, a malfunction of the, first function may be detected. The first function may be reset without resetting the second function or any additional functions in the hardware-based virtualization system. The functions may be physical or virtual. The switching, detecting, and resetting operations are performed by a hypervisor of the hardware-based virtualization system. Embodiments further include a communication mechanism for the hypervisor to notify a driver of the function that was reset to enable the driver to restore the function without delay.  [Paragraph 22], A per engine reset (also called a soft reset or a light reset) is a mechanism used by a driver to trigger a reset of a processor, for example, a graphics processing unit (GPU) or a central processing unit (CPU). The per engine reset mechanism is generally triggered through one or more memory mapped Input/Output (MMIO) read/write registers. When a physical function of a graphics driver issues a per engine reset, for example, by writing to a reset register, the driver instance may be interrupted if a global switch (or a world switch) occurs during the per engine reset. This may result in the processor ending up in an uncertain state. Additionally, the per engine reset may also affect read/write operations of the system. For example, a write operation may, be dropped or a read operation may return a value of zero. [Paragraph 34-50])
Himanshu also teaches ([Page 181-182], The bridge also contains two interrupt identifier registers called doorbell, each 16-bit wide. The NP can send an interrupt to the host by setting any bit in the host-side doorbell register. Similarly, a host core can send an interrupt to the XScale core of the NP by setting any bit in the NP-side doorbell register…  As explained in more detail in the next section, only some of the signals associated with VIFs are needed: those sent from the SV-NIC to the guest domain. These two signals work as transmit and receive interrupts, respectively, similar to what is needed for physical network devices. Both signals are configurable and can be disabled/enabled at any time by the guest domain virtual interface driver, as required.)

As per claim 8, rejection of claim 1 is incorporated:
Chen teaches further comprising, in response to detecting unpermitted communication, configuring the micro engine to no longer accept direct communication from the VF. ([Paragraph 64], At operation 514, the hypervisor notifies the VFs and the PFs about the reset (or re-initialization) of the processor (for example, a GPU). This can be performed by writing to a register (for example, by writing ones to a reset notification register of the processor) of a GPU-IOV capability structure 330. [Paragraph 66], At operation 518, the hypervisor waits for a graphics driver in the host VM to finish re-initialization to avoid any delays associated with the processor returning to a running state or any possible screen flashes.  [Paragraph 9], In an embodiment, when switching between a first function and a second function, a malfunction of the, first function may be detected. The first function may be reset without resetting the second function or any additional functions in the hardware-based virtualization system. The functions may be physical or virtual. The switching, detecting, and resetting operations are performed by a hypervisor of the hardware-based virtualization system. Embodiments further include a communication mechanism for the hypervisor to notify a driver of the function that was reset to enable the driver to restore the function without delay.  [Paragraph 22], A per engine reset (also called a soft reset or a light reset) is a mechanism used by a driver to trigger a reset of a processor, for example, a graphics processing unit (GPU) or a central processing unit (CPU). The per engine reset mechanism is generally triggered through one or more memory mapped Input/Output (MMIO) read/write registers. When a physical function of a graphics driver issues a per engine reset, for example, by writing to a reset register, the driver instance may be interrupted if a global switch (or a world switch) occurs during the per engine reset. This may result in the processor ending up in an uncertain state. Additionally, the per engine reset may also affect read/write operations of the system. For example, a write operation may, be dropped or a read operation may return a value of zero. [Paragraph 34-50])

As per claim 9, rejection of claim 1 is incorporated:
wherein configuring the micro engine to no longer accept direct communication from the VF includes disabling interrupts associated with the direct communication. ([Paragraph 64], At operation 514, the hypervisor notifies the VFs and the PFs about the reset (or re-initialization) of the processor (for example, a GPU). This can be performed by writing to a register (for example, by writing ones to a reset notification register of the processor) of a GPU-IOV capability structure 330. [Paragraph 66], At operation 518, the hypervisor waits for a graphics driver in the host VM to finish re-initialization to avoid any delays associated with the processor returning to a running state or any possible screen flashes.  [Paragraph 9], In an embodiment, when switching between a first function and a second function, a malfunction of the, first function may be detected. The first function may be reset without resetting the second function or any additional functions in the hardware-based virtualization system. The functions may be physical or virtual. The switching, detecting, and resetting operations are performed by a hypervisor of the hardware-based virtualization system. Embodiments further include a communication mechanism for the hypervisor to notify a driver of the function that was reset to enable the driver to restore the function without delay.  [Paragraph 22], A per engine reset (also called a soft reset or a light reset) is a mechanism used by a driver to trigger a reset of a processor, for example, a graphics processing unit (GPU) or a central processing unit (CPU). The per engine reset mechanism is generally triggered through one or more memory mapped Input/Output (MMIO) read/write registers. When a physical function of a graphics driver issues a per engine reset, for example, by writing to a reset register, the driver instance may be interrupted if a global switch (or a world switch) occurs during the per engine reset. This may result in the processor ending up in an uncertain state. Additionally, the per engine reset may also affect read/write operations of the system. For example, a write operation may, be dropped or a read operation may return a value of zero. [Paragraph 34-50])
Himanshu also teaches ([Page 181-182], As explained in more detail in the next section, only some of the signals associated with VIFs are needed: those sent from the SV-NIC to the guest domain. These two signals work as transmit and receive interrupts, respectively, similar to what is needed for physical network devices. Both signals are configurable and can be disabled/enabled at any time by the guest domain virtual interface driver, as required. For example, the send code of the guest domain driver does not enable the transmit interrupt signal till it finds that the send queue is full (which will happen if the SV-NIC is slower than the host processor). Similarly, the receive code of the guest domain driver uses the NAPI [31] interface and disables receive interrupt signal when processing a set of packets. This reduces the interrupt load on the host processor when the rate of incoming packets is high. The queues have configurable sizes that determine transmit and receive buffer lengths for the store and forward style communication between the SV-NIC and guest domain.)

As per claims 10-14 and 17-18, these are device claims corresponding to the method claims 1-5, 8 and 9.  Therefore, rejected based on similar rationale. Himanshu discloses micro-engines [page 182]. Chen discloses permission engine [paragraph 38].

Claim(s) 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himanshu in view of Cheng and further in view of High performance network virtualization with SR-IOV (2/15/2012) (hereafter Yaozu).

As per claim 6, rejection of claim 1 is incorporated:
Himanshu and Chen teaches unpermitted communication that includes a doorbell of the micro engine.
wherein the unpermitted communication includes a doorbell of the micro engine being accessed with a frequency that is higher than a threshold frequency.
However, Himanshu and Chen do not explicitly disclose wherein the unpermitted communication includes a doorbell of the micro engine being accessed with a frequency that is higher than a threshold frequency.
Yaozu teaches wherein the unpermitted communication includes a doorbell of the micro engine being accessed with a frequency that is higher than a threshold frequency. ([Page 1471],Direct I/O allows VM to directly access an I/O device, without VMM intervention. [Page 1473], To make the architecture independent of the underlying VMM, each architecture component needs to avoid using an interface specific to a VMM. For example, the communication between PF driver and VF driver goes directly through the SR-IOV-capable devices, so that their interface does not depend on the VMM interface.  [Page 1476], Considering the VMM intervention introduced latency, a redundant rate, r, is used to provide time budget for hypervisor to intervene, and we limit the minimal interrupt frequency, using IF, to l if , indicating the lowest acceptable interrupt frequency to limit the worst latency.  High frequency interrupts can cause serious performance problems, particularly for those with high bandwidth I/O devices.
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Himanshu and Chen wherein a VF is given access to direct communication with a micro engine via direct interaction without hypervisor involvement based on determining access should be given, into teachings of Yaozu wherein doorbell (i.e. doorbell interrupt) frequency is higher than a threshold is limited, because this would enhance the teachings of Himanshu and Chen wherein by limiting the doorbell of the micro engine being accessed, it reduces the overhead by reducing the number of interrupts/doorbell interrupts.

As per claim 7, rejection of claim 1 is incorporated:
Himanshu and Chen teaches unpermitted communication.
However, Himanshu and Chen do not explicitly disclose wherein the unpermitted communication includes the VF providing a number of invalid requests to the micro engine, wherein the number is greater than a threshold.
Yaozu teaches wherein the unpermitted communication includes the VF providing a number of invalid requests to the micro engine, wherein the number is greater than a threshold. ([Page 1471],Direct I/O allows VM to directly access an I/O device, without VMM intervention. [Page 1473], To make the architecture independent of the underlying VMM, each architecture component needs to avoid using an interface specific to a VMM. For example, the communication between PF driver and VF driver goes directly through the SR-IOV-capable devices, so that their interface does not depend on the VMM interface.  [Page 1476], Considering the VMM intervention introduced latency, a redundant rate, r, is used to provide time budget for hypervisor to intervene, and we limit the minimal interrupt frequency, using IF, to l if , indicating the lowest acceptable interrupt frequency to limit the worst latency.  High frequency interrupts can cause serious performance problems, particularly for those with high bandwidth I/O devices.
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Himanshu and Chen wherein a VF is given access to direct communication with a micro engine via direct interaction without hypervisor involvement based on determining access should be given, into teachings of Yaozu wherein a number of invalid request via doorbell (i.e. doorbell interrupt) is higher than a threshold is limited, because this would enhance the teachings of Himanshu and Chen wherein by limiting the number of invalid requests via a doorbell of the micro engine being accessed, it reduces the overhead by reducing the number of interrupts/doorbell interrupts.

As per claim 15 and 16, these are device claims corresponding to the method claims 6 and 7.  Therefore, rejected based on similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196